Citation Nr: 0101993	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  95-21 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation, from an initial 
grant of service connection, for residuals of neck strain 
with degenerative disk disease at C5-C6.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1990 to December 
1992.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from 

September 1993 and May 1995 rating decisions of the Winston-
Salem, North Carolina, Regional Office (RO).  The September 
1993 rating decision, in pertinent part, denied service 
connection for a neck disorder and for tinnitus.  The May 
1995 rating decision, in pertinent part, granted service 
connection for residuals of neck strain with degenerative 
disk disease at C5-C6 and assigned a noncompensable 
disability evaluation, effective as of December 15, 1992, the 
date of receipt of the veteran's claim.  Service connection 
was denied for headaches and for a disorder manifested by 
painful intercourse.  

In March 1997, the Board denied service connection for a 
disorder manifested by painful intercourse.  The Board 
remanded the remaining issues on appeal to the RO in order to 
obtain private and/or Department of Veterans Affairs (VA) 
treatment records and to afford the veteran a VA neurological 
examination.  In September 1999, the Board denied service 
connection for a headache disorder and for tinnitus.  The 
Board remanded the remaining issue on appeal to the RO to 
obtain private and/or VA treatment records and to afford the 
veteran a VA orthopedic examination.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO, and her application is complete.  

2.  The veteran's cervical spine disorder has been reasonably 
shown to be productive of mild intervertebral disc disease 
with slight limitation of motion, but no more.  



CONCLUSION OF LAW

The schedular criteria for a 10 percent evaluation, but no 
greater than a 10 percent evaluation, for residuals of neck 
strain with degenerative disk disease at C5-C6, from an 
initial grant of service connection, have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.3, 4.7, 4.31, 4.40, 4.45, 4,59 and Diagnostic Codes 
5286, 5287, 5290, 5293 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000). This law rewrites the 
38 U.S.C. §§ 5100-5107 "duty to assist" provisions, 
eliminating the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  The Board notes 
that pursuant to the September 1999 remand instructions, the 
veteran was scheduled for a VA orthopedic examination in July 
2000.  There is a notation in the record that the veteran 
failed to report for the examination and then later called 
and requested that the examination be rescheduled.  However, 
in an August 2000 statement on appeal, the veteran stated 
that she did not want to be scheduled for a VA examination.  
The Board notes that the United States Court of Veterans 
Appeals (hereinafter "the Court") has held that 

the VA's duty to assist the veteran in the proper development 
of her claim is "not always a one-way street" and that the 
veteran must be prepared to cooperate with the VA's efforts 
to obtain all relevant evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), and Olson v. Principi, 3 Vet. App. 
480, 483 (1993).  The Board observes that the veteran has 
declined the opportunity to appear for a scheduled VA 
orthopedic examination.  The Board is of the view that an 
additional remand in order to schedule a further orthopedic 
examination would be futile.  Accordingly, the Board 
concludes that remanding the claim for additional development 
under the new statute is not necessary, and reviewing the 
claim without remanding it is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Likewise, the 
veteran's refusal to report for a VA examination, without 
demonstrated good cause, does not invoke the provisions of 
38 C.F.R. § 3.655(b) (2000), whereby a claim for an increased 
rating shall be denied in certain circumstances, inasmuch as 
her claim is premised on an initial grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Concomitantly, there is no violation of Stegall v. West, 11 
Vet. App. 268 (1998).

The Board notes that according to a recent decision of the 
Court, because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with her 
original claim, the potential for the assignment of separate, 
or "staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the RO has not assigned 
separate staged ratings for the disability at issue.  

The Board observes that the veteran has not been prejudiced 
by the RO's referring to her claim, as to this matter, as an 
"increased [evaluation]" although the appeal has been 
developed from her original claim.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned.  The Board concludes that the 
disability has not significantly changed and a uniform 
evaluation is appropriate in this case.  


I.  Historical Review

The veteran's service medical records indicate that she was 
involved in a motor vehicle accident in September 1991.  A 
September 1991 emergency care treatment record indicated that 
the veteran complained of pain in the back of the head as 
well as in the face and lower leg.  A subsequent September 
1991 entry noted that the veteran complained of intermittent 
neck stiffness since her motor vehicle accident.  The 
assessment, at that time, was neck/shoulder strain.  A 
September 1991 consultation sheet related an assessment of C5 
rotation dysfunction.  An October 1991 entry related an 
assessment of resolved facet impingement, right cervical 
spine.  The September 1992 examination report included 
notations that the veteran's neck, spine and other 
musculoskeletal systems were normal.  

The veteran underwent a VA general medical examination in 
February 1993.  She complained of bilateral shoulder, neck 
and back pain.  It was noted that the veteran reported that 
she had intermittent recurrence of the pain as well as a 
decrease in range of motion.  She also reported that she had 
intermittent tingling and numbness in the left upper 
extremity.  The examiner reported that there was no 
costovertebral angle tenderness or tenderness of the spine.  
The examiner noted that range of motion of the neck was 
entirely normal with no discomfort.  The diagnoses included 
history of intermittent shoulder, neck and upper back 
discomfort with range of motion normal and no evidence of 
clear-cut radiculopathy at that time.  

Treatment records from the Troop Medical Clinic, Madigan Army 
Medical Center, dated from January 1994 to October 1994, 
indicated that the veteran was treated for disorders 
including a neck disorder.  A May 1994 radiological report, 
as to the veteran's cervical spine, indicated an impression 
of degenerative disc disease of C5-C6.  A June 1994 treatment 
entry noted that the veteran reported that she had suffered 
four to six episodes of severe neck pain and had several 
episodes of lesser neck pain that had been aggravating her 
activities.  The examiner noted that when the veteran did 
have tenderness it was localized in the cervical area to the 
C5-C6 

area.  There was no atrophy around the shoulder girdle and 
strength was good in the upper extremities with no sensory or 
motor deficits appreciated.  The examiner reported that X-
rays revealed that the veteran had mild disc space narrowing 
at the C5-C6 level with small posterior and interior 
osteophytes associated, commensurate with degenerative joint 
disease at C5-C6 of the cervical spine.  

In a September 1994 statement, a physician reported that the 
veteran had been seen three or four times at his clinic over 
the last six months for chronic neck pain.  It was noted that 
when the veteran was first seen in the clinic in May 1994, 
she complained of acute spasms in her neck with radiation to 
her left shoulder.  The physician reported that, at that 
time, the veteran had limited range of motion.  The examiner 
indicated that the veteran underwent stretching and 
strengthening exercises and that when she was seen in June 
1994, she had significant improvement.  At that time, the 
veteran could turn her head to the left and right to 90 
degrees and was not tender in the cervical spine region.  
There was a little bit of tenderness in the left lateral 
margin when stressed with the left lateral head movement 
against forced resistance.  There were no motor or sensory 
deficits.  The physician reported that the veteran was 
presently diagnosed as having degenerative disease of the C5-
C6 vertebrae.  

The veteran underwent a VA orthopedic examination in October 
1994.  It was noted that the veteran had a history of C5-C6 
degenerative disk disease with symptoms consisting of neck 
pain radiating to the left shoulder and down the arm.  The 
examiner reported that the veteran was asymptomatic at that 
time and that he could not map out the location of the pain 
radiation.  The examiner noted that examination of the 
veteran's neck showed full painless range of motion in all 
planes.  The neurological examination was unremarkable with 
normal reflexes, normal motor power and no proximal or distal 
atrophy.  It was reported that an X-ray of the cervical spine 
confirmed degenerative disk disease at C5-C6 with minimal 
changes.  The diagnosis was degenerative C5-C6 disk disease 
of the cervical spine by history and documented by X-ray, 
with associated intermittent radiculitis, but no evidence of 
radiculopathy at that time.  The examiner commented that 
there was no evidence 

to suggest that the veteran had any significant disability, 
though the symptoms were intermittent and would wax and wane.  
The examiner remarked that there did appear to be the 
possibility of a guarded prognosis for a progressive problem 
at that level.  

In May 1995, service connection was granted for residuals of 
cervical neck strain with degenerative disk disease at C5-C6.  
A noncompensable disability evaluation was assigned effective 
December 15, 1992.  The noncompensable disability evaluation 
has remained in effect since that date.  

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  A 
noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  A 10 percent 
evaluation requires mild intervertebral disc syndrome.  A 20 
percent evaluation requires moderate intervertebral disc 
syndrome with recurring attacks.  38 C.F.R. Part 4, 
Diagnostic Code 5293 (2000).  Slight limitation of motion of 
the cervical spine warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate limitation of motion.  
38 C.F.R. Part 4, Diagnostic Code 5290 (2000).  Ankylosis of 
the cervical spine at a favorable angle warrants a 30 percent 
evaluation.  A 40 percent evaluation requires fixation at an 
unfavorable angle.  38 C.F.R. Part 4, Diagnostic Code 5287 
(2000).  Complete bony fixation of the spine (ankylosis) at a 
favorable angle warrants a 60 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5286 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the 

anatomical damage and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

Treatment records from the Womack Army Medical Center dated 
from August 1995 to September 1995, as well as a February 
1997 VA treatment entry, indicated that the veteran was 
treated for several disorders.  

Treatment records from the Womack Army Medical Center dated 
from April 1996 to May 2000 referred to continued treatment.  
A March 1998 emergency treatment report noted that the 
veteran was seen after being involved in her third motor 
vehicle accident in four years.  The assessment was cervical 
strain with an abnormal X-ray.  Another March 1998 entry 
indicated that the veteran had a history of cervical disc 
degeneration and that she was seen as a follow-up to an 
emergency room visit secondary to a motor vehicle accident.  
It was noted that the veteran complained of shooting pains 
from the cervical spine into the head as well as low back 
pain.  There was no numbness or tingling.  The examiner noted 
that there was full range of motion.  Muscle strength in the 
upper extremities was 2+ and reflexes were also 2+.  The 
assessment included cervical strain secondary to a motor 
vehicle accident and cervical degenerative disk disease.  A 
subsequent March 1998 entry noted that the veteran complained 
of neck pain post an automobile accident two weeks earlier.  
The assessment was whiplash injury with spasm in the upper 
neck.  


The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of mild 
intervertebral disc syndrome.  38 C.F.R. Part 4, Diagnostic 
Code 5293 (2000).  The Board observes that an October 1994 VA 
orthopedic examination report noted that the veteran had a 
history of C5-C6 degenerative disk disease with symptoms 
consisting of neck pain radiating to the left shoulder and 
down the arm.  However, the examiner noted that at the time 
of the examination, the veteran was asymptomatic and that he 
could not map out the location of the veteran's pain 
radiation.  The examiner indicated that the neurological 
examination was unremarkable with normal reflexes, normal 
motor power and no proximal or distal atrophy.  The diagnosis 
was degenerative C5-C6 disk disease of the cervical spine by 
history and documented by X-ray, with associated intermittent 
radiculitis, but no evidence of radiculopathy.  The examiner 
specifically commented that there was no evidence to suggest 
that the veteran had any significant disability, though her 
symptoms were intermittent and would wax and wane.  
Additionally, the Board notes that March 1998 treatment 
entries from the Womack Army Medical Center indicated that 
the veteran had received treatment after being involved in a 
motor vehicle accident.  One entry indicated that the veteran 
complained of shooting pains from the cervical spine into her 
head, but noted that there was no numbness or tingling.  
Muscle strength and reflexes were 2+.  A subsequent entry 
indicated an assessment of whiplash injury with spasm in the 
back.  

The Board is of the view that the evidence sufficiently 
demonstrates that a 10 percent evaluation, reflecting mild 
intervertebral disc syndrome, is indicative of the veteran's 
disability picture under the facts of this case, from 
December 15, 1992, to the present.  The Board observes, 
however, that the medical evidence of record fails to 
indicate what could reasonably be considered at any time 
during the appellate process to be moderate intervertebral 
disc syndrome with recurring attacks, as required for a 20 
percent disability evaluation.  The Board observes that the 
veteran failed to report for a VA orthopedic examination and, 
therefore, the Board must 

evaluate the veteran's disability based solely on the record 
as currently developed.  See 38 C.F.R. § 3.655 (2000).  Such 
evidence does not include information reflective of an 
evaluation in excess of 10 percent.  

The Board further observes that the October 1994 VA 
orthopedic examination report noted that examination of the 
veteran's neck showed full painless range of motion in all 
planes.  The Board observes that treatment records prior to 
October 1994 did show some limitation of motion of the 
cervical spine.  However, as the October 1994 VA orthopedic 
examination report is the most recent report of record 
providing information as to the range of motion of the 
veteran's cervical spine, the Board must conclude that the 
evidence of record does not reflect that the veteran suffers 
from moderate limitation of motion as required for a 20 
percent disability evaluation pursuant to the provisions of 
38 C.F.R. Part 4, Diagnostic Code 5290 (2000).  Additionally, 
ankylosis of the cervical spine has not been shown.  38 
C.F.R. Part 4, Diagnostic Codes 5286, 5287 (2000).  
Therefore, the Board concludes that a 10 percent disability 
evaluation sufficiently provides for the veteran's present 
level of disability, and for the level of disability since 
December 15, 1992.  

The Board also finds that such disability evaluation 
encompasses her objectively ascertainable functional 
impairment due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000).  The Board notes that functional impairment due to 
painful motion is one of the criteria for compensation from 
musculoskeletal disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000).  However, because the veteran's limitation of 
motion of motion of the cervical spine has already been 
considered in her current evaluation under Diagnostic Codes 
5287 and 5290, the requirements of 38 C.F.R. § 4.40, 4.45, 
and 4.59 have been satisfied.  Consequently, the Board finds 
that additional compensation is not warranted for any 
functional loss due to painful motion.  Accordingly, the 
Board concludes that a 10 percent evaluation, but no greater 
than a 

10 percent evaluation, is warranted for the veteran's 
service-connected residuals of neck strain with degenerative 
disk disease at C5-C6, from December 15, 1992.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. §3.321(b)(1) (2000).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. §3.321(b)(1) in the first instance; however, the Board 
is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  



ORDER

A 10 percent evaluation, but no greater than a 10 percent 
evaluation, for residuals of neck strain with degenerative 
disk disease at C5-C6 is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

